Citation Nr: 9924110	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  91-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of C6-7 spondylosis with anterior intervertebral 
body fusion and bilateral upper extremity radiculopathy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In July 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's increased rating.  The case has returned to the 
Board for appellate review.

During testimony before the undersigned in June 1999, the 
veteran raised the issues of entitlement to service 
connection for a hiatal hernia, a thyroid disorder, an 
esophageal disorder, angioedema, headaches, hearing loss, a 
prostate disorder, and a low back disorder.  These issues, 
however, are not currently developed for appellate review.  
38 U.S.C.A. § 7105 (West 1991).  Hence, they are referred to 
the RO for appropriate action.


REMAND

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302 (1998).

In this case, in a May 1990  rating decision the RO denied 
the veteran's claim because he did not submit new and 
material evidence to reopen his claim for service connection 
for postoperative residuals of C6-7 spondylosis with 
intervertebral body fusion.  The veteran thereafter timely 
appealed the case the Board.  In October 1992, the Board 
remanded the case for further development.  In November 1993, 
based on the development set out in the Board's Remand, the 
RO granted service connection for the veteran's cervical 
disorder, and assigned a 20 percent disability evaluation.  
The RO informed the veteran of this award in a January 1994 
supplemental statement of the case.  

The Board notes, however, that the veteran failed to file a 
timely notice of disagreement following the RO's January 1994 
notice of the November 1993 rating decision.  A notice of 
disagreement is a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1998).

Thereafter, in November 1994, the veteran filed a new claim 
for an increased rating.  He indicated that he was being 
considered for surgery on his cervical spine at the Medical 
College of Virginia, and that he was "going to submit 
medical evidence that would support an increase in his 
cervical spine condition" within 60 days.  He did not 
dispute the RO's November 1993 rating decision in this 
statement.
 
In July 1996, the RO notified the veteran of its decision to 
increase the disability rating for the cervical disorder to 
40 percent disabling.  In February 1997, the veteran's 
representative filed a statement in support of the veteran's 
claim (VA Form 646) disagreeing with the RO's July 1996 
decision.  This document is recognized as a timely notice of 
disagreement to the July 1996 rating decision.  The RO then 
forwarded the claim to the Board, apparently based on the 
once valid decision by the United States Court of Appeals for 
Veterans Claims in Holland v. Brown, 9 Vet. App. 324 (1996).  
While a statement of the case had yet to be issued, the Board 
remanded the case for further development in July 1997, 
although the case was not in appellate status.  See Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 
9 Vet. App. 124, 130 (1996).  The RO issued a 
"supplemental" statement of the case in August 1998, more 
than a year after the RO's July 1996 assignment of a 40 
percent rating.  Unfortunately, however, a timely substantive 
appeal was not filed within 60 days of the issuance of the 
August 1998 "supplemental" statement of the case.  
Moreover, while the veteran testified before the undersigned 
in June 1999, that testimony cannot serve as a timely 
substantive appeal because the hearing took place over 60 
days after the issuance of the August 1998 "supplemental" 
statement of the case, and in any event a substantive appeal 
must be filed with the RO.  38 U.S.C.A. § 7105(b)(1) (1998).

The United States Court of Appeals for the Federal Circuit 
has summarily reversed the United States Court of Appeals for 
Veterans Claims' decision in Holland.  See Holland v. Gober, 
124 F.3d 226 (Fed. Cir. 1997).  Simply put, the Federal 
Circuit held that a notice of disagreement applies only to 
the element of the claim currently being decided, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level."  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).

The Board may only exercise jurisdiction over an issue after 
an veteran has filed both a timely notice of disagreement to 
a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, while the representative's 
February 1997 correspondence is a notice of disagreement to 
the rating assigned in July 1996, and while the August 1998 
"supplemental" statement of the case may serve as the 
statement of the case required under 38 U.S.C.A. § 7105, 
without the submission of a timely substantive appeal to the 
Board of Veterans' Appeals with 60 days of the August 1998 
supplemental statement of the case, this Member may not 
exercise jurisdiction over the increased rating claim.  
38 U.S.C.A. § 7105.

Pursuant to the Veterans Claims Court's decision in Bernard 
v. Brown, 4 Vet. App. 384 (1993), the Board may adjudicate an 
issue notwithstanding the fact that the RO had not addressed 
the issue below.  In Bernard, however, the Court held that, 
in such a case, the Board must consider the question of 
whether the veteran had been given adequate notice to submit 
evidence and argument on the new issue and whether the 
veteran had been prejudiced by the Board's action in 
considering an issue not addressed by the agency of original 
jurisdiction.  Id. at 394.  If this has not been done, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard at 393; Marsh v. West, 11 Vet. App. 468, 
470-71 (1998).  Hence, further development is in order.

The Board notes that this is the first time that the veteran 
has been notified that a timely substantive appeal was not 
filed with respect to his increased rating claim.  He has not 
yet been afforded an opportunity to present argument and/or 
evidence on the question of timeliness, nor has he been 
provided a statement of the case with respect to the issue of 
the timeliness and/or adequacy of his appeal of that claim.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (1998).

In remanding this case to afford the veteran an opportunity 
to rebut the aforementioned preliminary finding regarding 
timeliness, the undersigned Member acknowledges that he 
assumed that the Board had jurisdiction over the issue at the 
time of the June 199 hearing.  On review of the evidence, 
however, it is now apparent that the assumption was 
incorrect, and that the Board does not have jurisdiction.  
Therefore, as "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues," McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993); and as "[a] jurisdictional matter 
may be raised at any stage" of a proceeding, AB v. Brown, 6 
Vet. App. 35, 37 (1995) quoting Phillips v. General Servs. 
Admin., 924 F.2d 1577, 1579 (Fed.Cir. 1991), the Board finds 
that it must address the question of jurisdiction at this 
time.

Therefore, this case is REMANDED for the following action:

The RO should advise the veteran that he 
has failed to file a timely substantive 
appeal with respect to the issue of 
entitlement to an increased rating for 
postoperative residuals of C6-7 
spondylosis with anterior intervertebral 
body fusion and bilateral upper extremity 
radiculopathy, and afford him the 
opportunity to submit any argument, 
evidence, or comment with respect to the 
proper appellate status of the issue, as 
well as an opportunity to request a 
hearing on the matter if he so desires.  
Then, if the determination is unfavorable 
to the veteran, the RO should review the 
record and issue a supplemental statement 
of the case on the question of whether 
the appeal was properly perfected for 
review by the Board.  The supplemental 
statement of the case should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals.

Thereafter, the veteran should be given the opportunity to 
respond to the supplemental statement of the case.  The case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.

The purpose of this REMAND is to ensure due process to the 
veteran.  No action is required by the veteran until he 
receives further notice.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


